Citation Nr: 0313373	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1999 and later RO decisions that denied service 
connection for the cause of the veteran's death, entitlement 
to DIC under 38 U.S.C.A. § 1318, and service connection for 
PTSD for purposes of accrued benefits.  The appellant asserts 
that the veteran had PTSD related to service that contributed 
to the cause of the veteran's death due to Alzheimer's 
dementia.  The claims listed on the first page of the remand 
are "inextricably intertwined" and the Board has listed 
them as the issues for appellate consideration.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  At 
a hearing before the undersigned in April 2001, the appellant 
testified that the veteran had a gastrointestinal disorder 
that had its onset in service and was a factor in the 
veteran's death.  In this case, there is additional VA duty 
to assist the appellant in the development of her claims.

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA letters was 
invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  In 
light of this decision, the Board may no longer consider 
evidence obtained through its own development unless RO 
consideration of it has been waived by the veteran or 
representative.

A review of the record reveals that the veteran served on the 
USS BOGUE during World War II and that the Anti-Submarine 
Task Group of this ship was presented the Presidential Unit 
Citation for extraordinary heroism in action against enemy 
submarines in the Atlantic Area from April 20, 1943, to 
August 24, 1944.  The evidence also shows that the veteran 
had PTSD at the time of his death in July 1998.  While the 
evidence indicates that the veteran had PTSD it does not 
reveal the basis for the diagnosis. 

The record shows that the veteran was transferred from the 
Taylor Hospital to a VA medical facility on July 28, 1998, 
for end-of-life care.  The reports of his treatment at the 
Taylor Hospital are not of record.

Letters from Bruce Bogdanoff, M.D., reveal that the veteran 
was treated for Alzheimer's Disease, depression, and PTSD.  
Letters from Mark Zibelman, M.D., notes that the veteran was 
a longtime patient who had Alzheimer's Disease.  Dr. Zibelman 
also notes that the veteran had PTSD.  These physicians do 
not provide the basis for their notations that the veteran 
had PTSD.  Nor do they indicate the earliest manifestations 
of the veteran's disabilities.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the appellant of the 
evidence needed to substantiate her 
claims for service connection for the 
cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, and service 
connection for PTSD for purposes of 
accrued benefits.  She should be advised 
to submit any evidence that shows the 
veteran had Alzheimer's Disease, 
depression or PTSD in service or that 
causally links such conditions to an 
incident of service or to a service-
connected disability.  She should also be 
asked to provide similar evidence on any 
other condition, such as a 
gastrointestinal disorder, that she 
believes had a material influence in the 
cause of the veteran's death.

2.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
evaluation or treatment for psychiatric 
problems and Alzheimer's Disease since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking such disability to any incident 
of service.  After obtaining any needed 
release forms from the appellant, 
including release forms to obtain 
evidence from the Taylor Hospital, Dr. 
Zibelman, and Dr. Bogdanoff, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

3.  The RO should ask Dr. Bogdanoff and 
Dr. Zibelman for all reports of the 
veteran's treatment and to explain the 
basis for the noted diagnosis of PTSD in 
their letters.

4.  After the above action and other 
appropriate development, the RO should 
review the claims for service connection 
for the cause of the veteran's death, DIC 
under 38 U.S.C.A. § 1318, and service 
connection for PTSD for purposes of 
accrued benefits.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and the representative.  
They should be afforded the opportunity 
to respond before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




